Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sasha Mandy on February 9, 2021.
Claims
The claim set filed January 25, 2021 has been amended as follows: 

Please cancel claims 6-11 and 23-24.

1. (Currently Amended) A skate, comprising: 
a boot to enclose a foot of a wearer, the boot including a toe portion to cover toes of the wearer, the toe portion having

in engages the inner surface of the toe portion and the second segment engages the outer surface of the toe portion, the two toe portion apertures align[[ed]] with the two segment apertures, and the two mating tabs of the tongue connector pass[[ing]] into the two toe portion apertures of the toe portion connector and into the two segment apertures; and 
a ground-engaging element connected to a bottom of the boot.  

5. (Previously presented) The skate as defined in claim 1, wherein the two mating tabs each include a press-fit pin and the two segment apertures are each complementarily shaped to receive the press-fit pin in frictional engagement.  

25. (Previously presented) The skate as defined in claim 1, wherein the toe portion extends between a trailing edge and a front end, the connection portion recessed from a remainder of the outer surface.  

26. (Previously presented) The skate as defined in claim 25, wherein the two toe portions apertures extend through the inner and outer surfaces at the recessed connection portion.  

27. (Currently amended) The skate as defined in claim 25, wherein at least one of the first and second segments is foldable between the sandwiched position and an open position to close a gap between the first and second segments and removably connect the tongue to the toe portion.  

28. (Previously presented) The skate as defined in claim 27, wherein the second segment covers the recessed connection portion in the folded position.

29. (New) The skate as defined in claim 25, wherein the recessed connection portion is closer to the trailing edge of the toe portion than to the front end.  

30. (New) The skate as defined in claim 27, wherein the at least one of the first and second segments is foldable about a fold line, the trailing edge of the toe portion being immediately adjacent to the fold line in the folded position.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, discloses a skate comprising a boot with a toe portion, the toe portion have a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732